MAYFIELD, J.
— The bill of exceptions in this case must be stricken on motion of the Attorney General. *9The time within which bills of exceptions must be presented to the trial court and signed by him is fixed by statute. — Code, § -3019. They are required to be presented within 90 days from the day on which judgment is entered. The true date of presenting is required to be evidenced by the trial judge and by his signing his name to such indorsement.
The judgment in this case was entered on October 19, 1912, and the indorsement of the trial judge shows that it was presented to him on January 18, 1913. It Avas therefore not presented Avithin the time prescribed by the statute and must be stricken on motion of the Attorney General, as is authorized by section 3020 of the Code. — Cassell’s Mill v. Strater Bros., 166 Ala. 274, 51 South. 969, and cases cited; Smith v. State, 166 Ala. 24, 52 South. 396; Edinburgh Co. v. Canterbury, 169 Ala. 444, 53 South. 823; Smith v. Smith, 173 Ala. 547, 55 South. 1009.
The record in this case has been carefully examined and searched for error as required by section 6264 et seq. of the Code, but no error has been found. Jt therefore results that the judgment of the lower court must be affirmed.
Affirmed.
Dowdell, C. J., and Anderson and de Graffenried, JJ., concur.